Citation Nr: 1419964	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a cardiovascular disorder, to include ischemic heart disease and hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.  In January 2013, the Veteran testified from the RO via video conference before the undersigned.  


FINDINGS OF FACT

1.  In December 2007, the RO determined that new and material evidence had not been received to reopen the claim of service connection for cardiomyopathy to include congestive heart failure and hypertension.  The Veteran did not appeal.

2.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  

3.  The most probative evidence shows that the Veteran did not serve within the Republic of Vietnam as defined by VA for the purposes of establishing presumptive exposure to Agent Orange or other area of exposure.

4.  The most probative evidence shows that the Veteran did not have actual exposure to herbicides during service.

5.  A cardiovascular disorder including ischemic heart disease and hypertension was not manifest during service, within one year of separation, and is not attributable to or related to service


CONCLUSION OF LAW

A cardiovascular disorder including ischemic heart disease and hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in December 2009 and July 2010 letters regarding both new and material evidence as well as service connection, both prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The record also contained a VA medical expert opinion which satisfies VA's duty to assist with respect to obtaining relevant records and medical examination or opinion.  38 C.F.R. § 3.159(c).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service  Connection

Historically, service connection for cardiovascular disorder, to include hypertension, cardiomyopathy, and congestive heart failure was denied in a September 2002 rating decision.  The denial was appealed to the Board.  The Board also denied in the claim in September 2005 and this decision was final.  38 U.S.C.A. § 7104(b).  In March 2007, the Veteran sought to reopen his claim of service connection.  In a December 2007 decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for cardiomyopathy to include congestive heart failure.  The Veteran did not appeal nor was evidence received within one year of that decision.  Thus, that decision was final.  38 U.S.C.A. § 7105; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The Board notes that a basis for the denial was that the Veteran claimed his ischemic heart disease was not among those recognized as a presumptive disorder for herbicide exposure.  

The Veteran's current claim of service connection for ischemic heart disease is also primarily based on the theory that he claims that he had inservice herbicide exposure which resulted in the development of ischemic heart disease.  

Action concerning herbicide-related disability has been undertaken by VA.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add, in pertinent part, ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  The term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  In the notice of proposed rulemaking, we explained that the term "ischemic heart disease" does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  To ensure the explanation was provided regarding the distinction between these diseases, a Note 3 following 38 C.F.R. § 3.309(e) to include the information stated in the notice of proposed rulemaking was added.  

Therefore, the previous denial of the Veteran's claim of service connection occurred prior to the enactment of the new legislation and must now be considered on a de novo basis, without regard to finality of the previous determination.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (when a law or regulation creates a new basis of entitlement to benefits, such as a liberalization of the requirements for entitlement to a benefit, a claim under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).  

Turning to a de novo review, as noted, the Veteran claims that service connection for ischemic heart disease is warranted because he claims he was exposed to herbicides during service.  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d); these diseases include ischemic heart disease.  

The Board notes that in Haas v. Nicholson, 20 Vet. App. 257 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of applying the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii) (2008), "service in the Republic of Vietnam" will, in the absence of contradictory evidence, be presumed based upon the veteran's receipt of a Vietnam Service Medal, without any additional proof required that a veteran who served in the waters offshore of the Republic of Vietnam actually set foot on land.  VA appealed that decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In May 2008, the Federal Circuit upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008).  In January 2009, the United States Supreme Court denied a petition for a writ of certiorari.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

The United States Department of Defense ("DOD") has also confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  See MR21- 1MR, Part VI, Chapter 2, Section B.  Additionally, there was some exposure to herbicides in Thailand during the Vietnam Era.  See The VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  

The Veteran does not contend nor does the record show that he had inservice Vietnam service, service in Korea, or service in Thailand.  Rather, he maintains that while he was stationed on the Coast Guard cutter Sycamore and with the Group Lower Mississippi River (LMR), he encountered herbicides which were used to kill brush and trees in order to build "ATON" lights, and also was exposed to storage units of Agent Orange.  A statement of K.L.G., a fellow service member, supports his account.  

However, VA contacted the Joint Services Records Research Center (JSRRC) regarding the claimed exposure, and the response was negative.  The JSRRC indicated that there was no evidence indicating that the Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  In addition, it was noted that verification could not be made that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  As such, JSRRC concluded that there was no evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving about a Navy or Coast Guard ship during the Vietnam Era.  

Thus, in sum, the Veteran does not meet the criteria for presumed exposure to herbicides during service.  Although the Veteran and another service member assert that there was herbicide exposure and use as indicated, the JSRRC has provided documentation that there was no confirmed exposure.  The Board finds that the findings of the JSRRC are more probative than the assertions of the Veteran and another service member as JSRRC has access to official service department data and documents concerning herbicide exposure and indicates no actual exposure.  Moreover, as noted, there is no applicable presumption for the alleged exposure as there is for example, inservice Vietnam service during the Vietnam War.  

Therefore, the Board finds that the most probative evidence shows that the Veteran did not serve within the Republic of Vietnam as defined by VA for the purposes of establishing presumptive exposure to Agent Orange or other area of exposure nor does the most probative evidence show that the Veteran had actual exposure to herbicides during service.  Nonetheless, even if the statutory presumptions are inapplicable, the Federal Circuit has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, arteriosclerosis, cardiovascular disease, endocarditis, and hypertension, will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that  any abnormality of heart action or heart sounds in service will permit service connection of disease of the heart first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records show that the Veteran was afforded an enlistment examination in February 1971 during which a clinical evaluation of his heart and vascular system was normal and his blood pressure was listed as 110/80.  He denied having a medical history of high blood pressure, palpitation or pounding heart, or pain or pressure in his chest.  The Veteran later had an evaluation of his asthma in May 1974 during which a physical examination found his heart to have a normal sinus rhythm and a grade 1/6 midsystolic murmur in the third left intercostal space.  A chest x-ray was within normal limits, and his blood pressure was recorded as 108/60, but an electrocardiogram revealed a left axis deviation.  The Veteran subsequently sought treatment for back pain in August 1974 at which time his blood pressure was recorded as 130/96.  He was thereafter provided a separation examination in November 1974 during which no clinical abnormalities of his heart or vascular system was noted.  His blood pressure was listed as 126/78, and he denied having a medical history of high blood pressure, heart trouble, palpitation or pounding heart, or pain or pressure in his chest.

Private medical records dated from November 1987 to February 1993 document the Veteran's systolic blood pressure as ranging between 110 and 170 and his diastolic blood pressure ranging between 70 and 102.  A diagnosis of hypertension was noted in these records in April 1993.  Additional private medical records dated in December 1992 indicate that the Veteran was hospitalized with chest pain of an uncertain etiology, vertigo, and hypertension.  He denied having any past history of cardiac problems, but he did report having a medical history of hypertension.  Following a physical examination, the treating physician listed his impression as atypical chest pain and hypertension.  It was also noted that left ventricular hypertrophy had to be ruled out.  An echocardiogram was performed, which revealed normal chamber dimension, normal left ventricular motion with an ejection fraction of approximately 60 percent, and normal valvular function, and it was noted that he had borderline left ventricular hypertrophy.  A stress thallium cardiac examination was also performed, which was negative for evidence of ischemia or infarction.  The Veteran was discharged one day later with a diagnosis of acute labyrinthitis with associated cardiac arrhythmia. 

Private medical records dated from January 1995 to December 1996 indicate that a chest x-ray was obtained in January 1995, which did not reveal any active disease, and his cardiovascular status was noted as unremarkable.  The Veteran later sought treatment for chest pain in March 1995.  Private medical records dated from October 2000 to December 2001 document the Veteran's treatment for various disorders, including mild congestive heart failure, hypertension, cardiomegaly, left ventricular dysfunction, and dilated cardiomyopathy.  The treatment records also indicate that his systolic blood pressure ranged between 102 and 156 and that his diastolic blood pressure was recorded as being between 68 and 108.  In August 2001, it was noted that the onset of the Veteran's cardiomyopathy, hypertension, and congestive heart failure was October 2000.  The treating physician also opined later that month that the Veteran's dilated cardiomyopathy was most likely from a prior viral myocarditis.  A heart catheterization was later performed in September 2001, which found him to have dilated cardiomyopathy, but there was no significant coronary artery disease.  He was assessed as having severe dilated cardiomyopathy with ejection fracture of 16 to 20 percent as well as severe left ventricular dysfunction and generalized hypokinesis.  The records noted that hypertension was diagnosed in the 1990's.

Private medical records dated from October 2000 to January 2002 indicate that the Veteran was diagnosed with hypertension in the 1990's and that his diagnosis of cardiomyopathy had an onset date in August 2001.  It was also noted that the Veteran had been treated for cardiomegaly and severe diffuse hypokinesis with large inferior wall defect during that time period.   Private medical records dated in September 2001 document the Veteran as being admitted for an elective cardiac catheterization with possible cardiopulmonary angioplasty.  The treating physician listed his impression as normal coronary arteries, dilated left ventricle with a severe left ventricular dysfunction, moderate pulmonary hypertension, increased left ventricular end diastolic pressure, and mild mitral regurgitation.  In January 2002, a clinical review was conducted for insurance purposes and it was noted that the Veteran had had hypertension since 1995 and that the reported onset date for the Veteran's cardiomyopathy was August 2001.

A VA medical expert opinion was obtained in March 2005.  He noted that the Veteran did not appear to have clinically significant hypertension in 1974.  He did observe that that there was a single reading of 130/96, but stated that there were multiple readings in 1974 that did not indicate hypertension that would require treatment.  Instead, the examiner commented that the Veteran appeared to have significant hypertension in December 1992.  Based on those findings, the examiner opined that it was very likely that the Veteran developed significant hypertension after November 1974 and before December 1992.  With respect to the Veteran's idiopathic dilated cardiomyopathy, the March 2005 examiner noted that the echocardiogram performed in December 1992 showed a normal ejection fraction, normal valvular function, normal chamber dimensions, and wall motion with borderline left ventricular hypertrophy.  He also observed that the August 2001 echocardiogram revealed that all cardiac chambers were dilated and that the left ventricle had severe generalized hypokinesis with a decreased ejection fraction.  There was mild to moderate mitral and tricuspid insufficiency, but the aortic, tricuspid, and mitral valves were free of significant stenosis.  As such, the examiner opined that the dilated cardiomyopathy developed after December 1992 and before August 2001. 

The medical expert further indicated that the December 2002 echocardiogram finding of a normal ejection fraction and normal valvular function suggested that the previously documented systolic murmur in 1974 was not of significance.  In this regard, he explained that if the murmur had represented a valvular disease that could have resulted in the cardiomyopathy, such a disease would have been identified in the echocardiogram in 1992.  He also commented that the inservice electrocardiogram finding of left axis deviation was not an abnormal finding by itself, as it can actually be found in normal hearts.  He stated that the fact that the Veteran had borderline left ventricular hypertrophy on the 1992 echocardiogram may or may not be related to the left axis deviation.  Nevertheless, he further opined that the left axis deviation in the setting of normal left ventricular function by the echocardiogram in 1992 does not suggest dilated cardiomyopathy at that time.  The examiner opined that the etiology of the dilated cardiomyopathy was not secondary to coronary artery disease, hypertension, or valvular disease.

A subsequent 2009 VA record noted a history of coronary artery disease as well as myocardial infarction (2001).  The Veteran reported that he was taken to the hospital in 2001 and was found to have suffered a heart attack.  

As noted, the service treatment records noted a grade 1/6 midsystolic murmur in the third left intercostal space as well as left axis deviation in May 1974 and the blood pressure was listed as 130/96 in August 1974.  However, no diagnosis of a cardiovascular disorder was rendered on either occasion, and his elevated blood pressure in August 1974 was simply a one-time reading.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1.  In addition, the March 2005 medical expert did not date the onset of hypertension to service and noted that the inservice electrocardiogram finding of left axis deviation was not an abnormal finding by itself, as it can actually be found in normal hearts.  The examiner further stated that the December 2002 echocardiogram finding of a normal ejection fraction and normal valvular function suggested that the previously documented systolic murmur in 1974 was not significant. 

The service treatment records do not reflect any complaints, treatment, or diagnosis of a cardiovascular disorder for the remainder of the Veteran's period of service.  In fact, his November 1974 separation examination found his heart and vascular system to be normal, and his blood pressure was listed as 126/78.  He denied having a medical history of high blood pressure, heart trouble, palpitation or pounding heart, or pain or pressure in his chest.  Significantly, the March 2005 examiner stated that the Veteran's idiopathic dilated cardiomyopathy developed between December 1992 and August 2001.  The March 2005 examiner also stated that if the murmur detected in 1974 had represented a valvular disease that could have resulted in the cardiomyopathy, such a disease would have been identified in the echocardiogram in 1992.  As such, the examiner did not consider the murmur to be of significance.  He also indicated that the fact that the Veteran had borderline left ventricular hypertrophy on the 1992 echocardiogram may or may not be related to the left axis deviation, but further opined that the left axis deviation in the setting of normal left ventricular function by the echocardiogram in 1992 did not suggest dilated cardiomyopathy at that time.  The examiner opined that the etiology of the dilated cardiomyopathy was not secondary to coronary artery disease, hypertension, or valvular disease.  

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Such an opinion was obtained in this case.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches the most significant probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The examiner concluded that the Veteran's heart disease did not have an inservice onset, developed years thereafter, and was unrelated thereto.  His conclusion is consistent with the record which initially reflects elevated blood pressure readings, diagnoses of hypertension, and diagnoses of other cardiovascular disorders more than a decade after he separated from service.  Accordingly, the Board finds that service connection is not warranted for a cardiovascular disorder, to include ischemic heart disease and hypertension, as being present within the one year presumptive period or as being otherwise attributable to service.  


ORDER

Service connection for a cardiovascular disorder, to include ischemic heart disease and hypertension, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


